DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, 9, 12, 14-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 21, the term "a size of an area of the cluster of points” renders the claim indefinite because it is unclear in describing and defining the claimed invention. The term is not defined by the claim and the specification. Because “the cluster of points” refers to a couple of discrete points from a point cloud and these cluster of points could be randomly located at a certain area. It is not clear how the size of this area is defined. It is required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(a). For examination purpose, the term has been interpreted as an area with a determined shape or closed curve or contour that closely contains all the cluster of points and is described by a certain of parameters.
Claims 4, 6-7, 12, 14-16 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ), in view of Soilan et al (ISPRS Journal of Photogrammetry and Remote Sensing 114 (2016),  pp. 92–101).
-Regarding claim 1, Arcos-Garcίa discloses a method, comprising (Abstract; Figs. 1-9, 
    PNG
    media_image1.png
    562
    1234
    media_image1.png
    Greyscale
): identifying a cluster of points in a point cloud corresponding to a region (Figs.1-3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2), the cluster of points being identified based at least on a comparison between respective intensity values of points of the cluster of points as compared to respective intensity values of one or more points outside the cluster of points (Figs. 2-3; Page 289, 1st Col., 1st paragraph, “each cluster                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     contains a group of points from                         
                            
                                
                                    P
                                
                                
                                    n
                                    g
                                
                            
                        
                     … have large intensity values”); in response to one or more of: determining that a size of an area of the cluster of points is within a threshold size (Page 289, 1st Col., 2nd paragraph, “the dimensionality of each cluster is analyzed”, 3rd paragraph; Fig. 3(c); Page 289, 2nd Col., 4th paragraph, “according to the bounding box with a margin of 25%”) or determining that the cluster of points has an expected shape (Page 289, 1st Col., 2nd paragraph, “C is filtered using the knowledge about the geometry of the traffic sign panels”), determining a bounding shape corresponding to the cluster of points (Fig. 3; Page 289, 2nd Col., 4th paragraph); identifying a traffic sign within the bounding shape (Figs. 1-3; Page 292, section 4.2); projecting the bounding shape to coordinates of an image (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph) using a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3) to classify the traffic sign depicted in a portion of the image (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Figs. 4, 7). 
Arcos-Garcίa does disclose “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points. Arcos-Garcia does disclose a method for detection of traffic signs based on their retro-reflective material and point cloud projections on image (Arcos-Garcia: Abstract) and the clusters can be filtered using the knowledge about the geometry of the traffic sign panels (Arcos-Garcia: Page 289, 2nd paragraph). Arcos-Garcίa does not disclose the details for determining that the cluster of points has an expected shape.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”; Chen further teaches determining that the cluster of points has an expected shape (Chen: Abstract; Page 489, section 3, 1st – 4th paragraph; Figures 4-5, 7).

    PNG
    media_image2.png
    522
    469
    media_image2.png
    Greyscale
)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region in order to generate an accurate HD map for autonomous vehicles.
Arcos-Garcίa in view of Chen, and further in view of Ditty does not disclose determining that a size of an area of the cluster of points is within a threshold size.
However, Soilan is an analogous art pertinent to the problem to be solved in this application and further teaches determining that a size of an area of the cluster of points is within a threshold size (Soilan: Page 94, 2nd Col., Section 2.2, 1st paragraph, “using a neighborhood radius of 0.2 m so that a reconstructed cloud,                         
                            
                                
                                    C
                                    r
                                
                                
                                    i
                                
                            
                        
                    is obtained (Fig. 3a)”, 2nd paragraph; Page 96, 2nd Col., Section 2.4; Figs. 3(a), 4. 5(d), 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty with the teaching of Soilan by determining that a size of an area of the cluster of points is within a threshold size in order to improve accuracy of object detection.
-Regarding claim 9, Arcos-Garcίa discloses a processor comprising: processing circuitry to cause performance of operations comprising (Abstract; Figs. 1-9): identifying a cluster of points in a point cloud corresponding to a region (Figs.1-3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2), the cluster of points being identified based at least on points of the cluster of points having respective intensity values satisfying a threshold (Figs. 2-3; Page 289, 1st Col., 1st paragraph, “each cluster                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     contains a group of points from                         
                            
                                
                                    P
                                
                                
                                    n
                                    g
                                
                            
                        
                     … have large intensity values”); in response to determining that a size of an area of the cluster of points is within a threshold size (Page 289, 1st Col., 2nd paragraph, “the dimensionality of each cluster is analyzed”, 3rd paragraph; Fig. 3(c); Page 289, 2nd Col., 4th paragraph, “according to the bounding box with a margin of 25%”), determining a bounding shape corresponding to the cluster of points (Fig. 3; Page 289, 2nd Col., 4th paragraph); identifying a traffic sign within the bounding shape (Figs. 1-3; Page 292, section 4.2); projecting the bounding shape to coordinates of an image (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph) classifying,  using a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3), the traffic sign depicted in a portion of the image as a traffic sign type (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Figs. 4, 7).
Arcos-Garcίa does teach “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points. Garcίa does not discloses an intensity threshold.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”; Fig. 4) and an intensity threshold for filtering the point clouds (Chen: Page 489, section 3, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method and an intensity threshold in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach a processor comprising a processing circuitry to cause performing above operations, and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses a processor comprising a processing circuitry to cause performing above operations (Ditty: FIGS. 20, 42; [0295]; [0512]), and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region in order to generate an accurate HD map for autonomous vehicles.
Arcos-Garcίa in view of Chen, and further in view of Ditty does not disclose determining that a size of an area of the cluster of points is within a threshold size.
However, Soilan is an analogous art pertinent to the problem to be solved in this application and further teaches determining that a size of an area of the cluster of points is within a threshold size (Soilan: Page 94, 2nd Col., Section 2.2, 1st paragraph, “using a neighborhood radius of 0.2 m so that a reconstructed cloud,                         
                            
                                
                                    C
                                    r
                                
                                
                                    i
                                
                            
                        
                    is obtained (Fig. 3a)”, 2nd paragraph; Page 96, 2nd Col., Section 2.4; Figs. 3(a), 4. 5(d), 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty with the teaching of Soilan by determining that a size of an area of the cluster of points is within a threshold size in order to improve accuracy of object detection.
-Regarding claims 6 and 14, Arcos-Garcίa in view of Chen, and further in view of Ditty, in view of Soilan discloses the method of claim 1 and the processor of claim 9. 
Arcos-Garcίa is silent to teach the projecting of the bounding shape to the coordinates of the image is performed further in response to determining that a plane fitting through the cluster of points is with a threshold value of being at a vertical angle compared to a ground plane.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining whether a plane fitting through the cluster of points is at a vertical angle compared to a ground plane to determine whether the cluster of points represents a traffic sign (Chen: Page 489, section 3, 3rd paragraph, “fit a plane to this cluster of points using the RANSAC algorithm … The points that fit this geometry well are projected onto the plane … ”); and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the plane fitting through the cluster of points (Chen: Page 489, section 3, 4th  paragraph) is with a threshold value of being at a vertical angle compared to the ground plane (Chen: Page 489, section 3, 1st-2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
-Regarding claims 7 and 15, Arcos-Garcίa in view of Chen, and further in view of Ditty, in view of Soilan discloses the method of claim 1 and the processor of claim 9.
The modification further discloses the projecting of the bounding shape to the coordinates of the image is performed further in response to determining that the cluster of points is at a height of at least a threshold value above a ground plane (Arcos-Garcίa: Page 289, 1st Col., 1st-3rd paragraphs, “a height filter is applied such that clusters with heights smaller than 25cm are also filtered out”).
-Regarding claim 16, Arcos-Garcίa in view of Chen, and further in view of Ditty, , in view of Soilan discloses the processor of claim 9.
Arcos-Garcίa does teach the cluster is filtered using the knowledge about the geometry of the traffic sign panels (Page 289, 1st Col., 2nd paragraph, “C is filtered using the knowledge about the geometry of the traffic sign panels”). Arcos-Garcίa is silent to teach that the projecting of the bounding box to the coordinates of the image is performed in response to determining that the cluster of points has an expected shape.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract, “automatic detect geo-referenced navigation attributes (traffic signs)”; Figs. 1-6). Chen further teaches determining whether the cluster of points has an expected sign shape to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the cluster of points has an expected shape (Chen: Page 489, 1st Col., 1st paragraph, “identify these objects from  … point clouds … robust for irregular shapes (e.g. sharp lane curve)”;  2nd Col., 3rd paragraph, “fit a plane … fit this geometry … convex hull … minimum rectangle”; Figures 4-5, 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Claims 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ).
-Regarding claim 17, Arcos-Garcίa discloses a system comprising (Abstract; Figs. 1-2; Figs. 3-9): one or more processing units to perform operations comprising: identifying a cluster of points in a point cloud corresponding to a region (Figs.1-3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2), the cluster of points being identified based at least on respective intensity values corresponding to the points of the cluster of points (Figs. 2-3; Page 289, 1st Col., 1st paragraph, “each cluster                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     contains a group of points from                         
                            
                                
                                    P
                                
                                
                                    n
                                    g
                                
                            
                        
                     … have large intensity values”); in response to determining that the cluster of points has an expected shape (Page 289, 1st Col., 2nd paragraph, “C is filtered using the knowledge about the geometry of the traffic sign panels”), determining a bounding shape corresponding to the cluster of points (Fig. 3; Page 289, 2nd Col., 4th paragraph); identifying a traffic sign within the bounding shape (Figs. 1-3; Page 292, section 4.2); projecting the bounding shape to coordinates of an image depicting at least a portion of the region (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph) classifying, using a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3), the traffic sign depicted in a portion of the image (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Figs. 4, 7). 
Arcos-Garcίa does teach “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points. Arcos-Garcia does disclose a method for detection of traffic signs based on their retro-reflective material and point cloud projections on image (Arcos-Garcia: Abstract) and the clusters can be filtered using the knowledge about the geometry of the traffic sign panels (Arcos-Garcia: Page 289, 2nd paragraph). Arcos-Garcίa does not disclose the details for determining that the cluster of points has an expected shape.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”; Fig. 4). Chen further teaches determining that the cluster of points has an expected shape (Chen: Abstract; Page 489, section 3, 1st – 4th paragraph; Figures 4-5, 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach one or more processing units to perform above operations, and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses one or more processing units to perform above operations (Ditty: FIGS. 20, 42; [0295]; [0512]), and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map corresponding to the region in order to generate an accurate HD map for autonomous vehicles.
-Regarding claim 22,  Arcos-Garcίa is silent to teach the projecting of the bounding shape to the coordinates of the image is performed further in response to determining that a plane fitting through the cluster of points is with a threshold value of being at a vertical angle compared to a ground plane.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining whether a plane fitting through the cluster of points is at a vertical angle compared to a ground plane to determine whether the cluster of points represents a traffic sign (Chen: Page 489, section 3, 3rd paragraph, “fit a plane to this cluster of points using the RANSAC algorithm … The points that fit this geometry well are projected onto the plane … ”); and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the plane fitting through the cluster of points (Chen: Page 489, section 3, 4th  paragraph) is with a threshold value of being at a vertical angle compared to the ground plane (Chen: Page 489, section 3, 1st-2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
-Regarding claim 23, The modification further discloses the projecting of the bounding shape to the coordinates of the image is performed further in response to determining that the cluster of points is at a height of at least a threshold value above a ground plane (Arcos-Garcίa: Page 289, 1st Col., 1st-3rd paragraphs, “a height filter is applied such that clusters with heights smaller than 25cm are also filtered out”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ), in view of Soilan et al (ISPRS Journal of Photogrammetry and Remote Sensing 114 (2016),  pp. 92–101).
-Regarding claim 21, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the system of claim 17.
Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the projecting of the bounding shape to the coordinates of the image (Arcos-Garcίa: Page 289, 1st Col., 1st-3rd paragraphs; equation (5);  Page 289, 2nd Col., 3rd -4th paragraphs).
Arcos-Garcίa in view of Chen, and further in view of Ditty does not disclose determining that a size of an area of the cluster of points is within a threshold size.
However, Soilan is an analogous art pertinent to the problem to be solved in this application and further teaches determining that a size of an area of the cluster of points is within a threshold size (Soilan: Page 94, 2nd Col., Section 2.2, 1st paragraph, “using a neighborhood radius of 0.2 m so that a reconstructed cloud,                         
                            
                                
                                    C
                                    r
                                
                                
                                    i
                                
                            
                        
                    is obtained (Fig. 3a)”, 2nd paragraph; Page 96, 2nd Col., Section 2.4; Figs. 3(a), 4. 5(d), 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty with the teaching of Soilan by determining that a size of an area of the cluster of points is within a threshold size in order to improve accuracy of object detection.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ), in view of Soilan et al (ISPRS Journal of Photogrammetry and Remote Sensing 114 (2016),  pp. 92–101), in view of Sajjadi et al (U.S PG-PUB NO. 20200293796 A1).
-Regarding claims 4 and 12, Arcos-Garcίa in view of Chen, and further in view of Ditty, in view of Soilan discloses the method of claim 1 and the processor of claim 9.
Arcos-Garcίa in view of Chen, and further in view of Ditty, in view of Soilan is silent to teach wherein the deep learning model is further used to output updated coordinates for the bounding shape in order to store the updated coordinates in the HD map of the region.
However, Sajjadi is an analogous art pertinent to the problem to be solved in this application and discloses a method to detect and classify intersections in an environment of a vehicle in real-time or near real-time using deep neural network (DNN). Sajjadi further teaches wherein the deep learning model is further used to output updated coordinates for the bounding box in order to store the updated coordinates in the HD map of the region (Sajjadi: Abstract; FIGS. 1, 4-6,7C; [0005]; [0007]-[0008]; [0029]; [0055]; [0074]; [0077]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty, in view of Soilan with the teaching of Sajjadi by using a deep learning model to output updated coordinates for the bounding box in order to generate more accurate real-time updated HD map and allow a vehicle to effectively and accurately navigate the intersection(s).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ), and further in view of Sajjadi et al (U.S PG-PUB NO. 20200293796 A1).
-Regarding claim 20, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the system of claim 17, respectively.
Arcos-Garcίa in view of Chen, and further in view of Ditty is silent to teach wherein the deep learning model is further used to output updated coordinates for the bounding shape in order to store the updated coordinates in the HD map of the region.
However, Sajjadi is an analogous art pertinent to the problem to be solved in this application and discloses a method to detect and classify intersections in an environment of a vehicle in real-time or near real-time using deep neural network (DNN). Sajjadi further teaches wherein the deep learning model is further used to output updated coordinates for the bounding box in order to store the updated coordinates in the HD map of the region (Sajjadi: Abstract; FIGS. 1, 4-6,7C; [0005]; [0007]-[0008]; [0029]; [0055]; [0074]; [0077]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty with the teaching of Sajjadi by using a deep learning model to output updated coordinates for the bounding box in order to generate more accurate real-time updated HD map and allow a vehicle to effectively and accurately navigate the intersection(s).
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 9 that “Arcos-Garcia and Chen do not appear to describe determining a bounding shape corresponding to the cluster of points "in response to determining that a size of the area of the cluster of points is within a threshold size"” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 1 and 17 that “Arcos-Garcia and Chen do not appear to describe determining a bounding shape corresponding to the cluster of points "in response to determining that the cluster of points has an expected shape,"” have been considered but they are not persuasive.
Applicant argues that “Chen uses the term "geometry", … However, in the context of the surrounding description, the term "geometry" appears to be referring to orientation of the normal of a plane associated with points that may correspond to a traffic sign and not a shape that may correspond to the points.”. The examiner respectfully disagrees.
First, there is no special definition on “expected shape” of cluster of points in the specification. The specification does have the following statements: “(an area of a smallest expected traffic sign) … determining whether the cluster of points has an expected sign shape (e.g., any shape of all known traffic signs) … In these embodiments, the projecting of the bounding box to the  coordinates of the image may be performed in response to determining that the cluster of points has an expected shape” ([00124]). Thus, “expected shape” in specification actually refers to the shape of a traffic sign or the shape of any detected object that associates with the cluster of points.
Arcos-Garcia discloses a method for detection of traffic signs based on their retro-reflective material and point cloud projections on image (Arcos-Garcia: Abstract). Arcos-Garcia also discloses the clusters can be filtered using the knowledge about the geometry of the traffic sign panels (Arcos-Garcia: Page 289, 2nd paragraph). Arcos-Garcia further discloses some prior arts that also use geometric based approaches to classify planar shapes in point clouds for traffic sign (Arcos-Garcia: Page 287, 2nd paragraph). The shape of the detected elements can be recognized using their contour and fitting a polynomial curve to it (Arcos-Garcia: Page 287, 2nd paragraph).
Geometry is a branch of mathematics that studies the sizes, shapes, positions, angles, and dimensions of thing. In geometry, the orientation, angular position, attitude, bearing, or direction of an object such as a line, plane or rigid body is part of the description of how it is placed in the space it occupies. “geometry” is much broader than “orientation”. 
Chen teaches a method for a sign detection using points cloud with intensity (Chen: Abstract; Page 489, Section 3. Sign Detection). As one of the steps for sign detection, Chen teaches “fitting a plane to the cluster of points using RANSAC algorithm to remove outliers and eliminate false positives by filtering out the planes for which the plane normal orientation is not close to the driving direction. The points that fit this geometry well are projected onto the plane” (Chen: Page 489, Section 3, 3rd paragraph).  Apparently, the orientation of the cluster of points is only part of its geometry. Chen further teaches “We further compute the convex hull of the resulting planar point clouds using Akl’s and Toussaint’s algorithm … and then a minimum rectangle is fit to the convex hull using Toussaint’s algorithm”. Thus, similar to the prior arts mentioned by Arcos-Garcia (Arcos-Garcia: Page 287, 2nd paragraph), Chen also teaches determination of an expected sign shape using geometric based approaches.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664